Order filed June 11, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00360-CV
                                   ____________

                         EUGANIEL EZELL, Appellant

                                         V.

                            PERCY GRAYS, Appellee


                 On Appeal from County Civil Ct at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1046449

                                    ORDER

      The notice of appeal in this case was filed May 6, 2014. A partial clerk’s
record was filed May 19, 2014. The record reflects appellant filed an affidavit to
proceed without advance payment of costs on appeal. On May 13, 2014, the trial
court signed an order sustaining a contest to appellant’s claim of indigence.

      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial
court’s order.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before June 26, 2014. See Tex. R. App. P.
5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.

                                      PER CURIAM